COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §            No. 08-21-00104-CV

  IN RE                                           §                 Appeal from the

  THE ESTATE OF JOSE CASARES                      §           Probate Court Number 1

  Deceased.                                       §          of El Paso County, Texas

                                                  §             (TC# 2010-P00681)


                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to voluntarily dismiss this

appeal and concludes the motion should be granted and the appeal should be dismissed. We

therefore dismiss the appeal. We further order Appellant pay all costs of this appeal, and this

decision be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2021.


                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.
Rodriguez, C.J., not participating